            Case 1:20-cv-01871-YK Document 20 Filed 02/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARIE ELAINE BURNS,                             :
    Plaintiff                                   :
                                                :       No. 1:20-cv-01871
       v.                                       :
                                                :       (Judge Kane)
EXPERIAN INFORMATION                            :
SOLUTIONS, INC.,                                :
    Defendant                                   :

                                            ORDER

       AND NOW, on this 23rd day of February 2021, upon consideration of Defendant

Experian Information Solutions, Inc. (“Defendant”)’s motion for judgment on the pleadings

(Doc. No. 12), and in accordance with the accompanying Memorandum, IT IS ORDERED

THAT:

       1.      Defendant’s motion (Doc. No. 12) is GRANTED;

       2.      The Clerk of Court is directed to enter judgment in favor of Defendant and against
               Plaintiff and CLOSE this case.


                                                     s/ Yvette Kane
                                                    Yvette Kane, District Judge
                                                    United States District Court
                                                    Middle District of Pennsylvania
